Citation Nr: 0923227	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  07-38 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New 
York, New York


THE ISSUES

1.  Entitlement to service connection for a skin rash. 

2.  Entitlement to service connection for residuals of a 
right eye injury, to include blurry vision. 

3.  Evaluation of pes anserine bursitis of the right knee, 
currently evaluated as 0 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran had service in the New York Army National Guard 
with active duty from February 2002 to June 2002 and from 
October 2003 to February 2005.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an August 2006 rating 
decision, by the New York, New York, Regional Office (RO), 
which granted service connection for pes anserine bursitis of 
the right knee, evaluated as 0 percent disabling; however, 
the RO denied the Veteran's claims of entitlement to service 
connection for skin rash and service connection for a right 
eye injury, to include blurry vision.  The Veteran perfected 
a timely appeal to the decision.  

In April 2009, the Veteran testified at a hearing before the 
undersigned Veterans Law Judge (VLJ), sitting at the RO.  A 
transcript of that hearing is of record.  

The issue of entitlement to a higher evaluation for pes 
anserine bursitis of the right knee is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  


FINDINGS OF FACT

1.  A skin rash, diagnosed as folliculitis, is attributable 
to service.  

2.  The Veteran's myopia is a refractive error of the eye.  

3.  The inservice eye trauma resolved without residuals.  


CONCLUSIONS OF LAW

1.  Folliculitis was incurred in service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2008).  

2.  Residuals of a right eye injury were not incurred in or 
aggravated by the Veteran's period of active duty.  38 
U.S.C.A. §§ 101 (24), 1110, 1113, 5103(a), 5103A (West 2002); 
38 C.F.R. §§ 3.6, 3.159, 3.303, 4.9 (2008).  

3.  The Veteran's myopia is a refractive error, and it is not 
considered to be a disease or injury for which VA 
compensation benefits may be awarded.  38 U.S.C.A. §§ 101 
(24), 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 4.9 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in an SOC or Supplemental SOC 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court held that the burden of proving harmful error must rest 
with the party raising the issue, that the Federal Circuit's 
presumption of prejudicial error imposed an unreasonable 
evidentiary burden upon VA and encouraged abuse of the 
judicial process, and that determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

In this case, VA satisfied its duty to notify by means of 
letters dated in May 2005, October 2005, and February 2006 
from the RO to the Veteran which were issued prior to the RO 
decision in August 2006.  Additional letters were issued in 
March 2008, May 2008, and June 2008.  Those letters informed 
the Veteran of what evidence was required to substantiate the 
claims and of his and VA's respective duties for obtaining 
evidence.  The Veteran was also asked to submit evidence 
and/or information in his possession to the RO.  

The Board finds that the content of the above-noted letters 
provided to the Veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  In addition, the 
November 2007 SOC, the December 2007 SSOC, the January 2008 
SSOC, the March 2008 SSOC, and the August 2008 SSOC provided 
the Veteran with an additional 60 days to submit additional 
evidence.  Thus, the Board finds that the purpose behind the 
notice requirement has been satisfied because the Veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claims.  It also appears 
that all obtainable evidence identified by the Veteran 
relative to his claims has been obtained and associated with 
the claims file, and that neither he nor his representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notice.  

As noted above, VCAA notification pre-dated adjudication of 
this claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board finds no prejudice to the Veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).  To 
whatever extent the decision of the Court in Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as effective date, as the 
preponderance of the evidence is against the denied claim, 
any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  For the 
allowed claim, the RO will assign an appropriate rating and 
effective date in accordance with the RO notice letter of 
March 2008.

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the Veteran nor his representative has 
contended that any evidence relative to the issues decided 
herein is absent from the record.  There are two pivotal 
cases which address the need for a VA examination, Duenas v. 
Principi, 18 Vet. App. 512 (2004) and McClendon v. Nicholson, 
20 Vet App. 79 (2006).  In McClendon, the Court held that in 
disability compensation claims, the Secretary must provide a 
VA medical examination when there is: (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the  
Veteran's service or with another service-connected 
disability, but (4) insufficient competent medical evidence 
on file for the Secretary to make a decision on the claim.  
Id. at 81.  With regard to the claim of entitlement to 
service connection for a skin rash, the Board is granting the 
Veteran's claim below.  Therefore, it is unnecessary to 
discuss the adequacy of any examination regarding this issue.  

Regarding the Veteran's service connection claim for 
residuals of a right eye injury, the record shows that he 
currently has myopia.  The Board also notes that the service 
treatment records clearly indicate that he sustained an 
injury to the right eye in service, as will be discussed 
below.  The Veteran has been advised of the need to submit 
competent medical evidence indicating that he has the 
disability in question, and further substantiating evidence 
suggestive of a link between his active service and the 
current disability.  The Veteran has not done so, and no 
evidence thus supportive has otherwise been obtained.  The 
Veteran failed to report to a VA eye examination in 2006, 
which could have provided relevant information in this 
regard.  Here, as in Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003), the record as a whole, after due notification, 
advisement, and assistance to the Veteran under the VCAA, 
does not contain evidence that establishes that the Veteran 
has a right eye disorder that is related to service or any 
incident therein.  Thus, the Board finds that a remand to 
schedule another VA examination is not necessary.  The duty 
to assist is a limited duty.  The VA is not under an 
obligation to repeatedly schedule VA examinations.  The duty 
to assist is not a one-way street.  See Wood v. Derwinski, 1 
Vet. App. 190 (1991).  We again note that the Veteran was 
advised to submit supplementary evidence, but he did not.  

At the hearing before the Board in April 2009, the submission 
of additional medical evidence was suggested and the file was 
left open for 60 days for that purpose.  Such actions comply 
with 38 C.F.R. § 3.103 and the VCAA.  Therefore, the Board 
finds that the VA has satisfied its duties to notify and to 
assist the claimant in this case.  

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Given the ample communications regarding the evidence 
necessary to establish service connection for a skin rash and 
service connection for residuals of a right eye injury 
including blurred vision, given that the Veteran has offered 
testimony at a hearing before the Board, given that he has 
been provided all the criteria necessary for establishing 
service connection, and considering that the Veteran is 
represented by a highly qualified Veterans service 
organization, we find that there has been essential fairness.  

II.  Factual background.

On his enlistment examination in August 2000, the Veteran did 
not report any skin condition.  Clinical evaluation of the 
skin was normal; visual acuity was 20/20 in both eyes.  The 
records indicate that, on October 17, 2003, while at Fort 
Drum, the Veteran had a small piece of brass from a round 
imbedded in his right eye; a line of duty was completed.  
During deployment, he had some blurring of vision of the 
right eye when using the eye.  On October 18, 2003, visual 
acuity in the right eye was 20/200; the Veteran complained of 
blurry vision, with watering and itching; he stated that it 
felt like he was being stabbed in the right eye.  He also had 
some discharge in the right eye.  The assessment was 
conjunctivitis.  At discharge, in January 2005, the Veteran 
reported occasional problems focusing with the right eye; 
however, he did not report any skin problems.  Clinical 
examination revealed that the Veteran's skin and eyes were 
normal.  

The Veteran's initial claim for service connection (VA Form 
21-526) was received in April 2005.  Submitted in support of 
the Veteran's claims were VA progress notes dated from May 
2005 through September 2007.  The record indicates that the 
Veteran was seen at a VA eye clinic for the first time in 
January 2007; at that time, he complained of decreased vision 
in both eyes, especially while driving at night.  The Veteran 
reported that in October 2003, a piece of brass was in the 
right eye for 3 days and was removed; after removal, he 
reported decreased vision, especially while driving at night.  
He does not wear specs for distance or near.  Visual acuity 
was corrected to 20/20 in both eyes.  The lens were clear.  
Lids and adnexa were negative; conjunctiva was negative.  
Visual fields were full and reliable in both eyes.  The 
assessment was history of corneal trauma, right eye; no 
scarring and good vision; and night myopia.  

On January 26, 2007, the Veteran was seen at a dermatology 
clinic.  At that time, it was noted that he had recently 
returned from Iraq.  The Veteran indicated that he had 
noticed that he had been breaking out with "boils" on his 
lower extremities.  The Veteran stated that he had been 
treating himself with antibacterial washes which have helped 
to clear the skin. Examination revealed erythematous 
follicular papules and pustules predominantly on the 
shoulders, chest and back.  He also had a few lesions on his 
upper thighs.  The lower legs, forearms, feet, face and neck 
were clear.  The assessment was folliculitis, mild.  

Received in December 2007 was a line of duty determination, 
dated in October 2003, which noted that the Veteran was on 
active duty when a piece of metal flew into his right eye; 
the metal started to rot and had to be drilled out.  The 
Veteran was given medications, including eye drops.  

At his personal hearing in April 2009, the Veteran indicated 
that he was on active duty training and was in the process of 
being deployed to Iraq, in October 2003, when a piece of 
brass became lodged in his right eye; he stated that it must 
have blown behind his protective goggles.  The Veteran 
indicated that his eyes became swollen and he was 
subsequently diagnosed with conjunctivitis.  The Veteran 
testified that he continued to have problems with the right 
eye after service, especially while driving.  The Veteran 
indicated that he was told he had myopia, and he was 
prescribed glasses for driving.  The Veteran stated that he 
first noticed a skin rash within two months of returning home 
from Iraq; he had quarter sized lesions on his lower 
buttocks.  The Veteran indicated that he was diagnosed with 
mild dermatitis.  

III.  Legal analysis.

Veterans are entitled to compensation from the DVA if they 
develop a disability "resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty."  38 U.S.C. §§ 1110 (wartime 
service), 1131 (peacetime service).  To establish a right to 
compensation for a present disability, a Veteran must show: 
"(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 
F.3d 1362 (2009).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2008).  

The term "active military, naval, or air service" includes 
active duty, and "any period of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty, and any period of inactive duty training during which 
the individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty."  38 U.S.C.A. 
§ 101(24) (West 2002 & Supp. 2008); 38 C.F.R. § 3.6(a) 
(2008).  

Lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F. 3d 1331 
(Fed. Cir. 2006).  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 C.F.R. § 3.102.  

A.  S/C for a skin rash.

Having carefully reviewed the evidence pertaining to this 
claim, the Board finds that service connection is warranted 
for a skin rash, diagnosed as folliculitis.  In this regard, 
the Board notes that the first diagnosis of folliculitis 
dates to January 2007, more than two years after service 
discharge.  However, during the January 2007 clinical visit, 
the Veteran indicated that he first noticed a rash 2 months 
after returning home from Iraq, where he served active duty 
from February 2004 to December 2004.  

The grant of service connection requires competent evidence 
to establish a diagnosis and, as in this case, relate the 
diagnosis to the Veteran's service.  The evidence establishes 
an in-service onset of folliculitis.  

The Board notes that the Veteran has asserted that he has 
suffered from a skin rash since service.  He is competent to 
report symptomatology and when it occurred.  The Court has 
noted that symptoms, not treatment, are the essence of any 
evidence of continuity of symptomatology.  However, the Court 
has also noted that in a merits context the lack of evidence 
of treatment may bear on the credibility of the evidence of 
continuity.  Savage v. Gober, 10 Vet. App. 488 (1997).  In 
this case, the assertions of symptoms during service and 
thereafter are supported by the post-service treatment 
records which place complaints of skin plaques as early as 
2004.  We find his assertion and his noting to be credible.  

In light of the above discussion, the Board must conclude 
that the evidence supports the Veteran's claim of entitlement 
to service connection for folliculitis.  

B.  Residuals of a right eye injury.

The Veteran maintains that he is entitled to service 
connection for residuals of a right eye injury.  In this 
regard, the Board notes that the service treatment records 
show that the Veteran sustained an injury to the right eye 
during active duty in October 2003, and he was diagnosed with 
conjunctivitis.  However, at the time of his separation 
examination, in January 2005, clinical examination of the 
eyes was normal.  

While the evidence establishes the Veteran now has myopia, 
service connection is not warranted for that condition.  
Myopia, more commonly known as near sightedness, is also 
defined as an error of refraction.  See Dorland's Illustrated 
Medical Dictionary, 1094 (28th edition, 1994).  Refractive 
error of the eye is not a disease or injury within the 
meaning of applicable law.  38 C.F.R. § 3.303(c) (2008).  

Having reviewed the evidence of record, the Board finds that 
service connection for myopia (refractive error) is not 
warranted.  VA regulations provide that refractive error of 
the eyes is not a disability within the meaning of applicable 
legislation for disability compensation purposes.  See 38 
C.F.R. §§ 3.303(c), 4.9.  According to the VA's Adjudication 
Procedure Manual M21-1, Part VI, 11.07(b), defects of form or 
structure of the eye of congenital or developmental origin, 
such as regular astigmatism, myopia (other than malignant or 
pernicious), hyperopia, and presbyopia will not, in 
themselves, be regarded as disabilities and may not be 
service connected on the basis of incurrence or natural 
progress during service.  They cannot be service connected as 
a matter of law, absent evidence of aggravation by 
superimposed disease or injury, which the record demonstrates 
there is none.  See Sabonis v. Brown, 6 Vet. App. 426 (1994); 
see also, Monroe v. Brown, 4 Vet. App. 513, 514-515 (1993); 
Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 
67-90 (July 18, 1990); VAOPGCPREC 82-90 (July 18, 1990); and 
VAOPGCPREC 11-1999 (Sept. 2, 1999).  

The Board recognizes that Manual M21-1 does not constitute a 
statute or regulation, but its discussion of the issue of 
disorders of the eye is helpful in our analysis.  

Although the Veteran's service treatment records do show 
injury in the area of the right eye, with decreased visual 
acuity in the right eye and a diagnosis of conjunctivitis, 
following the injury in October 2003, clinical examination of 
the right eye was normal at the time of his separation from 
service.  Moreover, the January 2007 VA progress note 
reflects no current disability of the right eye other than 
refractive error/myopia (nearsightedness).  The remaining 
records show the right eye vision to be stable, with 
correction provided as needed.  In general, his ocular health 
has been shown to be normal, with his only symptoms involving 
refractive error.  As refractive error of the eye may not be 
considered a disease or injury according to VA law, and as 
there is no competent medical evidence that any superimposed 
injury during service resulted in a decrease in visual 
acuity, there can be no valid claim.  

Consequently, there is no current diagnosis of a superimposed 
injury of the right eye.  A claim for service connection 
requires medical evidence showing that the Veteran currently 
has the claimed disability.  See Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 
1998) [service connection may not be granted unless a current 
disability exists].  Under 38 U.S.C.A. § 1110, it is 
essential that there be a current disability in order to 
establish service connection.  See Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998).  Absent proof of a current disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).  

Although the Veteran attributes his myopia to service, the 
Board may discount lay evidence when such discounting is 
appropriate.  As fact finder, the Board is obligated to, and 
fully justified in, determining whether lay evidence is 
credible in and of itself, i.e., because of possible bias, 
conflicting statements, etc.  Furthermore the Board can weigh 
the absence of contemporaneous medical evidence against the 
lay evidence of record.  See Buchanan v. Nicholson, 451 F3d 
1331 (2006).  Here, we find his assertions to be less 
credible than the normal contemporaneous records at 
separation and post service medical records.  While the 
evidence of record shows that the veteran has a current eye 
disorder, the Boards finds that the more probative evidence 
shows that the Veteran's current eye disorder was not 
aggravated by a superimposed inservice injury, and is not a 
disease or injury for VA purposes.  

The Board concludes that service connection for residuals of 
a right eye injury is not warranted.  There is no evidence of 
a diagnosed eye disability other than refractive error for 
which service connection is not available.  As refractive 
error of the right eye, however, is not a disease for VA 
purposes, absent aggravation by a superimposed disease or 
injury, his myopia may not be service connected.  At this 
time, there is no reliable evidence of residuals of eye 
trauma.  His attempt to distinguish between myopia and 
residuals of an injury is not competent.  Furthermore, his 
decision to not appear for a VA examination prevents the 
Board from obtaining relevant evidence.  Stated differently, 
at this time, there is no reliable evidence of acquired 
pathology and the decision to not report for an examination 
prevents further discussion other than to decide based upon 
the record.  To the extent he reports an inservice injury, 
such is credible; however, to the extent that he reports 
residuals of said injury, such testimony is not competent.  

As the preponderance of the evidence is against this claim, 
the "benefit of the doubt" rule is not for application, and 
the Board must deny the claim.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Service connection for folliculitis is granted.  

Service connection for residuals of right eye injury, 
including blurry vision, is denied.  

REMAND

The Board notes that the VCAA requires that VA afford a 
Veteran a medical examination or obtain a medical opinion 
when necessary to make a decision on the claim.  See 38 
U.S.C.A. § 5103A (d).  The VA is obligated to conduct "'a 
thorough and contemporaneous medical examination'" when 
necessary.  Porcelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 
(1991). When medical evidence is not adequate, the VA must 
supplement the record by seeking an advisory opinion or 
ordering another examination. 38 C.F.R. § 3.159(c) (4) (i).  
See Littke v. Derwinski, 1 Vet. App. 90 (1991).  

After examining the record, the Board concludes that further 
assistance to the  Veteran is required in order to comply 
with the duty to assist as mandated by 38 U.S.C.A. § 5103A.  

The Veteran maintains that his right knee disorder has gotten 
worse; he states that he remains in constant pain.  The 
Veteran indicates that, although he had surgery to repair the 
knee, the surgery made the right knee worse.  The Veteran 
indicates that he experiences problems with locking up of the 
right knee.  The Veteran also maintains that the knee 
disorder restricts him from participating in physical 
activities.  

The Board's review of the claims file reveals that further RO 
action on the Veteran's claim for a higher rating for the 
right knee disability is warranted.  

During the April 2009 hearing, the Veteran asserted that his 
right knee has worsened since the February 2008 surgery.  The 
Board notes that the Veteran has undergone two surgical 
procedures on the right knee since the initial rating action 
in August 2006 which granted service connection.  To ensure 
that the record reflects the current severity of this 
disability, the Board finds that a more contemporaneous 
examination, with findings responsive to the applicable 
rating criteria, is needed to properly evaluate the service-
connected disability.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  See also Green v. Derwinski, 1 Vet. App. 121, 124 
(1991) (VA has a duty to provide the Veteran with a thorough 
and contemporaneous medical examination) and Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote 
for rating purposes cannot be considered contemporaneous).  

Accordingly, the RO should arrange for the Veteran to undergo 
VA examination, in order to determine the current severity of 
his right knee disorder.  The Veteran is hereby notified that 
failure to report to the scheduled evaluation and/or 
examination, without good cause, may result in a denial of 
the claim for a higher initial rating for the right knee 
disability (as the original claim will be adjudicated on the 
basis of the evidence of record).  See 38 C.F.R. § 3.655 
(2008).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  If the Veteran fails to 
report to the scheduled examination, the RO should obtain and 
associate with the claims file (a) copy(ies) of the notice(s) 
of the examination sent to him by the pertinent VA medical 
facility.  

In light of the above discussion, the Board has determined 
that additional development of the record is required. 
Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center in Washington DC, for the following 
actions: 

1.  The Veteran should be scheduled for a 
VA examination to determine the current 
nature and severity of his right knee 
disorder.  His claims folder should be 
available to and reviewed in conjunction 
with the examination.  The report should 
set forth all objective findings 
regarding the knee, including complete 
range of motion measurements.  The 
examiner must indicate whether there is 
any recurrent subluxation or lateral 
instability in the right knee.  The 
examiner must comment on the existence of 
any functional loss due to pain, weakened 
movement, excess fatigability, 
incoordination, and painful motion or 
pain with use of the right knee.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  
A complete rationale for any opinion 
expressed should be provided.  

2.  If upon completion of the above 
action the claim remains denied, the case 
should be returned after compliance with 
appellate procedure.  

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purposes of this REMAND are to further 
develop the record and to accord the Veteran due process of 
law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


